This Office Action is in response to the amendment filed on September 6, 2022.  

Fig. 1 is objected to because the location and extent of line A-A’ are incorrect.  They should be the same as the location and extent of Fig. 4’s line C-C’ and Fig. 6’s line E-E’.  Correction is required.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (United States Patent Application Publication 2015/0054078, which was cited in the Information Disclosure Statement filed on January 29, 2021).
As to independent claim 1, Xie discloses a semiconductor device (see the entire reference, including the Fig. 2F/View B-B disclosure), comprising:  a gate isolation structure 114 on a shallow trench isolation (STI) 108; a first epitaxial layer 124 on one side of the gate isolation structure; a second epitaxial layer 124 on another side of the gate isolation structure; and a contact etch stop layer (CESL) 116 (Fig. 2F/View Y-Y) on the gate isolation structure.
As to dependent claim 2, Xie’s device further comprises:  first fin-shaped structures 106 directly under the first epitaxial layer 124; and second fin-shaped structures 106 directly under the second epitaxial layer 124, wherein the STI 108 surrounds the first fin-shaped structures and the second fin-shaped structures (Fig. 2J).
As to independent claim 7, Xie discloses a semiconductor device (see the entire reference, including the Fig. 2F/View B-B disclosure), comprising:  a gate isolation structure 114 on a shallow trench isolation (STI) 108; a first epitaxial layer 124 on one side of the gate isolation structure; a second epitaxial layer 124 on another side of the gate isolation structure; and a bump 104 under the gate isolation structure.

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is allowed.

The applicant’s arguments are moot in view of the new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814